                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

CHARLES A. WINSTON                                                               PLAINTIFF
ADC #084733

v.                           CASE NO. 5:18-CV-00214 BSM

CORRECT CARE SOLUTION, et al.                                                DEFENDANTS

                                           ORDER

       The proposed findings and recommendation [Doc. No. 4] submitted by United States

Magistrate Judge Patricia S. Harris has been reviewed. No objections have been filed. After

careful review of the record, the proposed findings and recommendation are adopted in their

entirety. Accordingly, plaintiff Charles Winston’s motion for leave to proceed in forma

pauperis [Doc. No. 2] is denied, and this case is dismissed without prejudice. Winston has

thirty days to reopen the case by paying the full $400 filing and administrative fees and filing

a motion to reopen.

       IT IS SO ORDERED this 2nd day of October 2018.



                                                    _________________________________
                                                     UNITED STATES DISTRICT JUDGE
